Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    October 07, 2016

The Court of Appeals hereby passes the following order:

A17I0036. MARIA MATTA-TRONCOSO et al. v. GREGORY B. TYNER.

       After Maria Matta-Troncoso allegedly was attacked by two dogs running
unleashed in her neighborhood, she and her husband brought a tort action against the
owners of the dogs and their landlord, Gregory B. Tyner. The trial court granted
summary judgment in favor of Tyner on the issue of proximate cause, and Matta-
Troncoso and her husband seek interlocutory review of that ruling.
       Under OCGA § 9-11-56 (h), the grant of summary judgment on any issue or
as to any party is reviewable by direct appeal. See City of Demorest v. Town of Mt.
Airy, 282 Ga. 653, 654 n.1 (653 SE2d 43) (2007); Whiddon v. Stargell, 192 Ga. App.
826, 827-28 (386 SE2d 884) (1989). We will grant a timely application for
interlocutory appeal if the order complained of is directly appealable and the
applicant has not already filed a timely notice of appeal. See Spivey v. Hembree, 268
Ga. App. 485, 486 n.1 (602 SE2d 246) (2004). Accordingly, this interlocutory
application is hereby GRANTED. The applicants shall have ten days from the date
of this order to file a notice of appeal in the trial court. If the applicants have already
filed a notice of appeal from the order at issue here, they need not file a second notice.
The clerk of the trial court is directed to include a copy of this order in the record
transmitted to the Court of Appeals.
Court of Appeals of the State of Georgia
                                     10/07/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.